                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

KRISHAWN BROWN,
                                                                  ORDER
                              Plaintiff,
                                                                18-cv-483-bbc
               v.

OFFICER CASCADN,

                             Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

       Pro se plaintiff Krishawn Brown is proceeding on an Eighth Amendment claim that

defendant Cascadn dispensed the wrong medication to plaintiff and refused to allow plaintiff

to seek medical attention. Trial is scheduled for February 24, 2020. On July 25, 2019,

defendant filed a motion for summary judgment. Dkt. #29. Plaintiff’s opposition materials

were due on August 26, 2019, but he has not responded to defendant’s motion. His failure

to respond suggests that he may have lost interest in pursuing his case and no longer intends

to prosecute it.

       I will give plaintiff one more opportunity to submit a substantive response to

defendant’s motion for summary judgment. If he fails to do so by the new deadline, I will

dismiss this case with prejudice under Rule 41 of the Federal Rules of Civil Procedure for

plaintiff’s failure to prosecute.




                                             ORDER

       IT IS ORDERED that plaintiff Krishawn Brown may have until October 21, 2019


                                              1
to file a response to defendant’s motion for summary judgment. If plaintiff does not respond

by that date, I will dismiss this case with prejudice under Fed. R. Civ. P. 41 for plaintiff’s

failure to prosecute it.

       Entered this 7th day of October, 2019.

                                           BY THE COURT:

                                           /s/
                                           _______________________
                                           BARBARA B. CRABB
                                           District Judge




                                              2
